Citation Nr: 0924004	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  01-09 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
status post (s/p) radical prostatectomy for carcinoma of the 
prostate.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
January 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a May 2000 rating decision issued 
by the Regional Office (RO) in Buffalo, New York that denied 
an increased rating for residuals of prostate cancer and 
denied TDIU.  While the May 2000 rating decision also 
addressed several other claims, those other claims are not 
the subject of the instant appeal and are not now before the 
Board.

These claims were previously before the Board in October 2003 
and in November 2006, at which times they were remanded for 
additional development.  Such development now having been 
completed, this case was returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The Veteran's residuals of prostate cancer are not 
productive of constant albuminuria with some edema; definite 
decrease in kidney function; diastolic blood pressure 
predominantly 120 or more; persistent poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion due to renal dysfunction; the need 
for dialysis; renal dysfunction precluding more than 
sedentary activity; or urinary leakage or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 time per day.

2.  The Veteran is presently service connected for s/p 
radical prostatectomy for carcinoma of the prostate, rated 40 
percent disabling; sequela of a tendon and muscle laceration 
of the right hand, rated 20 percent disabling; psychomotor 
epilepsy, rated 10 percent disabling; and seqeula of an 
appendectomy, rated noncompensably disabling.  The Veteran's 
combined rating for his service connected disabilities is 60 
percent.

3.  The evidence does not show that the Veteran is unable to 
work solely as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria of an evaluation in excess of 40 percent for 
s/p radical prostatectomy for carcinoma of the prostate were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.115(a), 
4.115(b), Diagnostic Codes 7527, 7528 (2008).

2.  The schedular criteria for TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.18 (2008). 

3.  The Veteran is not shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.18(b) (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R             § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record  (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with          
38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. § 
3.159 was revised in part, effective May 30, 2008.  See 73 
Fed. Reg. 23, 353-356 (Apr. 30, 2008).  The third sentence of 
38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317      (Fed. Cir. 2007).  Mayfield 
and its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In this case, the Veteran was sent a letter in August 2004 
that informed him of VA's duty to assist him, explained what 
type evidence VA was responsible for obtaining and what type 
of evidence the Veteran needed to provide in order to support 
his claims, and informed the Veteran that, in order to obtain 
an increased rating for a service connected disability, the 
evidence needed to show that the disability got worse.  In 
December 2006, the Veteran was sent another letter that again 
provided this information and, additionally, explained what 
the Veteran needed to show in order to establish entitlement 
to TDIU on a schedular and on an extraschedular basis.  The 
December 2006 letter also provided information to the Veteran 
concerning the manner in which VA assigns disability ratings 
and effective dates.  While these notices were provided 
during the appeals process, rather than prior to the initial 
unfavorable adjudication of the Veteran's claims, such claims 
were readjudicated in a Supplemental Statement of the Case 
(SSOC) dated in April 2009.  This subsequent readjudication 
cured any errors with respect to the timing of the 
aforementioned notices.  Furthermore, the December 2006 
letter complied with the instructions related to proper 
notice that were set forth in the November 2006 remand.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided the notice 
required by Vazquez-Flores.  While he was notified that he 
needed to show a worsening or increase in the severity of his 
disability, was informed of the general manner in which VA 
assigns disability ratings; and was provided examples of the 
types of evidence that he could submit or ask VA to obtain on 
his behalf, he was not notified of the specific criteria 
necessary in order to obtain an increased rating for the 
residuals of his prostate cancer.  

However, here the notice error was harmless because the 
purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 46.  VA may show that a notice error did not 
fundamentally affect the fairness of an adjudication by 
demonstrating "(1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter or law."  Id (internal quotation marks 
omitted).  In the instant case, the Veteran's representative 
demonstrated that he had actual knowledge of the requirements 
for establishing entitlement to a higher evaluation.  In his 
statement dated in June 2009, the Veteran's representative 
specifically cited 38 C.F.R. § 411b, diagnostic code 7527, 
and quoted 38 C.F.R. § 4.115a, containing the provisions 
applicable to rating genitourinary system dysfunctions, in 
its entirety.  With respect to the Veteran's TDIU claim, the 
Veteran's representative cited both 38 U.S.C. § 1155 and 
various provisions of the C.F.R. that are applicable to 
evaluating TDIU claims, demonstrating his familiarity with 
what was necessary in order to prove entitlement to this 
benefit.  Furthermore, there is no indication that the 
Veteran's claims were not properly developed.

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA has of record evidence 
including service treatment records, VA treatment records, 
Social Security Administration (SSA) records, and the 
statements of the Veteran and his spouse.  Three VA 
examinations were provided in connection with the claims 
appealed herein; two of which were provided in accordance 
with the Board's November 2006 remand instructions.  There is 
no indication that other evidence exists that is relevant to 
the Veteran's claim.  While the Veteran indicated he had 
further evidence to submit on his "SSOC Notice Response" 
that was received by VA on June 3, 2009, he did not submit 
any additional evidence within the prescribed time period.

For the reasons set forth above, the Board finds that VA met 
its obligations pursuant to the VCAA, and complied with the 
instructions set forth in the prior remands of this case.  

II. Increased Rating

The Veteran contends that his residuals of prostate cancer 
are more severe than what is encompassed by the currently 
assigned 40 percent rating.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Postoperative residuals of injuries, infections, or 
hypertrophy of the prostate gland are rated pursuant to 
diagnostic code 7527, which provides that such condition 
should be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  Malignant neoplasms of 
the genitourinary system are rated 100 percent for six months 
following the cessation of surgical, x-ray, antineoplastic, 
chemotherapy, or other therapeutic processes.  Thereafter, if 
there has been no reoccurrence or metastasis, the disability 
is to be rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

The Veteran's residuals of prostate cancer are currently 
rated 40 percent disabling under the provisions related to 
voiding dysfunction.  A 40 percent rating is assigned for a 
daytime voiding interval of less than one hour or awakening 
to void at least five times per night, or where urinary 
leakage requires the use of absorbent materials which must be 
changed 2 to 4 times per day.  A higher rating of 60 percent 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  

Under the alternative rating criteria related to urinary 
tract infections, the maximum schedular rating is 30 percent.

Under the alternative rating criteria related to renal 
dysfunction, a 60 percent rating is assigned for constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
diagnostic code 7101.  Hypertension is 40 percent disabling 
when a Veteran's diastolic blood pressure is predominantly 
120 or more.  A rating of 80 percent is assigned for 
persistent edema and albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg%; or generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation 
of exertion.  A 100 percent rating is assigned when a Veteran 
requires regular dialysis, or when renal dysfunction 
precludes more than sedentary activity due to persistent 
edema and albuminuria, BUN more than 80 mg%, creatine more 
than 8mg%, or markedly decreased function of kidney or other 
organ systems, especially the cardiovascular system.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

VA treatment records reflect that the Veteran had a radical 
prostatectomy due to his prostate cancer in January 1998.  He 
was initially assigned a 100 percent disability rating, which 
was reduced to 40 percent effective July 1999 by virtue of a 
rating decision dated in April 1999.  An increased rating was 
denied in the May 2000 decision appealed herein.  

In December 1998, the Veteran was examined by VA in order to 
determine the residual effects of his prostate cancer, s/p 
radical prostatectomy.  At that time, the Veteran reported 
some lethargy and weakness, but denied anorexia or weight 
changes.  He reported that he urinated approximately 8 times 
per day because he wanted to keep his bladder as empty as 
possible.  He urinated 2 to 3 times per night.  He had no 
difficulty with hesitancy.  There was no dysuria and the 
stream seemed normal.  The Veteran did experience urinary 
incontinence and utilized absorbent material but did not use 
a catheter.  The examiner did not report the frequency with 
which the Veteran changed his absorbent materials.  The 
Veteran did not experience recurrent urinary tract 
infections, renal colic, bladder stones, or acute nephritis.  
The Veteran reported that he was unable to lift or bend 
because that caused urinary incontinence.

VA treatment records from 1999 to the present time indicate 
that the Veteran reported that he was voiding fairly well.  
He had some complaints of urinary frequency, nocturia, and 
urinary incontinence and continued to require the use of 
absorbent materials.  For example, in June 2000 the Veteran 
reported he was voiding fairly well but had nocturia 4 times 
per night and difficulties with urinary frequency.  In 
December 2001, he reported that he was voiding fairly well 
but experienced continued urinary urge incontinence.  Other 
urology follow up notes continued to indicate that the 
Veteran was able to void fairly well, and did not mention any 
other voiding difficulties.  The Veteran's VA treatment 
records do not contain any evidence of albuminuria, decreased 
kidney function, BUN equal to 40 mg% or greater; creatine 
greater than 8mg%, or generalized poor health due to renal 
dysfunction, or markedly decreased function of the kidneys or 
other organ systems.  While the Veteran has hypertension and 
did have isolated instances when his diastolic blood pressure 
was 120 or greater, it was never predominantly this high.  
Numerous blood pressure readings indicate diastolic pressures 
in the approximate range of 75 to 111, with readings most 
commonly in the 80 to 95 range.   

The Veteran underwent a VA general medical examination in May 
2008.  At that time, the Veteran denied any renal dysfunction 
or renal disease after his prostatectomy.  His BUN and 
creatine were normal with the BUN being 16 and creatine being 
1. He reported a history of urinary incontinence since the 
surgery, which he described as a constant leakage that occurs 
when he bends over, pressure is placed on his abdominal area 
such as by being "bear hugged", and in other situations.  
He reported that he changes his absorbent materials 
approximately 3 to 4 times per day in the winter and 4 to 6 
times per day in the summer.  He also reported that he 
urinates approximately 8 to 10 times per day and 3 to 4 times 
per night.  

The Veteran underwent a VA genitourinary examination in 
August 2008.  The Veteran did not report any general systemic 
symptoms due to genitourinary disease other than abdominal 
pain.  There was no history of renal dysfunction or urinary 
tract infections.  The Veteran denied urinary symptoms of 
urgency, hesitancy, reduced flow, dysuria, hematuria, 
straining to urinate, urine retention, urethral discharge, or 
renal colic.  He reported a daytime voiding interval of 1 to 
2 hours and nocturia 2 to 3 times per night.  He also 
reported experiencing urinary incontinence requiring the 
wearing of absorbent material that needed to be changed 2 to 
4 times per day.  

In a statement dated in June 2004, the Veteran described the 
residual symptoms from his prostate cancer s/p prostatectomy 
as loss of bladder control requiring the use of protection.  
He related that physical activities such as bending or 
stooping, or pressure such as from a bear hug results in 
urination.  He also reported wetting the bed "on more than 
one occasion."  He related that his problems controlling his 
bladder cause him great embarrassment.

The Veteran's wife also submitted a two statements.  In a 
stated dated in March 1999, the Veteran's wife alleged that 
her husband uses the bathroom one to two times per hour.  She 
reported that her husband was unable to bend over without 
urinating.  She also indicated that she purchased Depends for 
her husband and suggested that, based on the frequency of her 
purchases, the Veteran must be using more than 4 pads per 
day.  She submitted another statement in June 2004.  At that 
time she reported that the Veteran lost much of his bladder 
control, which caused bed-wetting, and that her husband 
avoided physical activities that could exacerbate his urinary 
symptoms.  

The evidence does not support a rating in excess of 40 
percent for the Veteran's residual symptoms s/p radical 
prostatectomy for carcinoma of the prostate.  The Veteran 
does not experience any type of renal dysfunction.  Under the 
criteria for voiding dysfunction, the Veteran is entitled to 
a higher rating only if he experiences urine leakage 
requiring the use of an appliance or absorbent materials that 
must be changed more than 4 times per day.  The Veteran does 
not use an appliance.  Moreover, the preponderance of the 
evidence indicates that the Veteran needs to utilize 
absorbent materials that need to be changed 4 or fewer times 
per day.  The August 2008 genitourinary exam reported that 
the Veteran is required to change his absorbent materials 2 
to 4 times per day.  At the May 2008 examination, the Veteran 
reported that he needed to change his absorbent materials 3-4 
times per day in the winter and 4-6 times per day in the 
summer.  The Veteran did not submit any other statement 
indicating how often he changes his absorbent materials.  
While the Veteran may at times during the summer change his 
absorbent materials more than 4 times per day, during much of 
the year he changes them 4 or fewer times per day.  Moreover, 
even in summer, per his own report, sometimes he changes 
these materials only 4 times per day.  Additionally, while 
the Veteran reported that he changes his absorbent materials 
more frequently in the summer than in the winter, the report 
of the August 2008 genitourinary examination did not indicate 
that there was any seasonal difference in the frequency with 
which the Veteran must change his absorbent materials, 
concluding that this was necessary 2 to 4 times per day.  
Moreover, while the Veteran's wife concluded that, based on 
the frequency with which she shopped for pads, the Veteran 
was using more than 4 per day, the Veteran's wife did not 
profess any direct knowledge of the frequency with which her 
husband changed his absorbent materials.  The Veteran did not 
himself submit any statement indicating that he changed his 
absorbent materials more than 4 times per day.  The Board 
finds that Veteran's reports to the VA examiners concerning 
the frequency with which he changed his absorbent materials 
is more credible than the conclusion of his wife, which was 
based solely on how often she purchased these materials.  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate). Marked 
interference with employment or frequent periods of 
hospitalization as a consequence of the service-connected 
disability in question is not shown by the record.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's claim for 
a higher evaluation for his residuals of prostate cancer s/p 
prostatectomy is denied.



III.  TDIU

The Veteran claims that he is unable to work due to service 
connected disabilities.  Specifically, on his claim form 
dated in October 1999, the Veteran claimed that he was unable 
to work due to his service connected epilepsy.  In his 
statement dated in April 2009, the Veteran's representative 
alleged that the Veteran was unable to work due to the 
residuals of his prostate cancer.  

The Veteran is service connected for s/p radical 
prostatectomy for carcinoma of the prostate, rated 40 percent 
disabling; sequela of a tendon and muscle laceration of the 
right hand, rated 20 percent disabling; psychomotor epilepsy, 
rated 10 percent disabling; and seqeula of an appendectomy, 
rated noncompensably disabling.  The Veteran's combined 
rating for his service connected disabilities is 60 percent.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

The Veteran does not meet the schedular criteria for TDIU.  
Although he has two or more service connected disabilities, 
one of which is rated at least 40 percent disabling, his 
combined rating for his service connected disabilities is 
less than 70 percent. 

The Board acknowledges that it is VA's policy that all 
Veterans who are unable to follow a substantially gainful 
employment by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration is warranted in all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).
Substantially gainful employment is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, 
"[m]arginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a). 
 
In this case, extraschedular consideration is not warranted, 
because the evidence does not show that the Veteran is unable 
to perform substantially gainful employment due to his 
service connected disabilities.  Rather, the evidence shows 
that the Veteran is unemployable due to his non-service 
connected psychiatric disorder.

The Veteran was examined by VA in May 2008.  The examination 
report indicates that the Veteran told the examiner that his 
s/p radical prostatectomy for carcinoma of the prostate 
affected his ability to work because of a 20 pound limit on 
lifting and because his urinary incontinence caused him to 
feel conscientious of having to change his pads and to feel 
embarrassed.  The examiner concluded that the Veteran was 
more likely than not precluded from working at a "physical 
occupation" because of the restriction on lifting.  If the 
Veteran lifts more than 20 pounds, his incontinence gets 
worse.  She did not note any other employment restrictions 
due to residuals of prostate cancer.  In her report of 
examination dated August 2008, the examiner clarified that 
"[t]he [Veteran's] only limitation is that he can not lift 
above 20 pounds because it makes his incontinence worse.  
This condition would not effect [sic] his ability to work in 
any other way.  The [Veteran] would be able to do any type of 
sedentary employment if this were his only medical 
condition."  

With respect to the Veteran's right pointer finger tendon 
impairment, the examiner opined that this disability would 
not at least as likely as not cause the Veteran to be unable 
to work.  She noted that the Veteran denied any effects of 
this disability on his ability to work.  The examination 
report indicates that the Veteran reported that he cannot 
extend his pointer finger all the way, but that he learned to 
compensate for this and that he denied the use of assistive 
devices or any effects of this disability on his activities 
of daily living or employment.  

With respect to the Veteran's epilepsy, the May 2008 report 
of examination indicates that the Veteran denied any seizure 
disorder or history of seizures.  The Veteran related that he 
believes that he was misdiagnosed with a seizure disorder 
while he was in the service.  The examiner did not diagnose a 
seizure disorder at the time of the examination; therefore, 
per her report, it had no effect on the Veteran's employment.  

While the examiner did not address the Veteran's residuals of 
an appendectomy, there is no indication in any of the 
evidence that the Veteran experiences any symptoms or 
limitations due to this disability.  

The evidence shows that Veteran completed the 11th grade and 
received a GED.  He completed 18 community college credits in 
criminal justice.  In the service, his military occupational 
specialty was "bulk fuel man."  His DD-214 indicates that a 
related civilian occupation is tester (petrol refinery).  The 
record reflects that the Veteran told his mental health 
providers that he worked as a salesperson for a short time 
after his service, subsequently worked as an undercover 
detective for approximately 5 years, and then worked in 
security in a department store for 13 years, eventually being 
promoted to a security management position.  He left this 
position in or around 1988 due to his psychiatric 
difficulties, and has not worked since that time.  He was 
granted social security disability (SSD) for posttraumatic 
stress disorder (PTSD) and hypertension.  SSA records do not 
show that the Veteran is unable to work due to a service 
connected disability.  

While the Veteran initially claimed that he was unable to 
work due to epilepsy, on his VA form 21-8940 dated in 
December 1999, the Veteran claimed that stopped working due 
to "anxiety attacks" and on a statement dated in May 2006, 
the Veteran stated he was unable to work due to his PTSD.  
The Veteran is not service connected for PTSD or for any 
other anxiety disorder.  A VA report of examination dated in 
February 2000 indicated that the Veteran's neurological 
examination was unremarkable, and that there was no 
historical support for a diagnosis of any form of epilepsy.  
The Veteran's VA treatment records to not show treatment for 
seizures or a seizure disorder.  To the extent that the 
Veteran currently has epilepsy, this disability is 
asymptomatic and does not affect his ability to work.

Thus, the evidence fails to show that the Veteran's service 
connected disabilities preclude substantially gainful 
employment and referral for extraschedular consideration is 
not warranted.  The residuals of the Veteran's prostate 
cancer preclude only employment involving physical labor in 
which the Veteran would be required to lift more than 20 
pounds.  Notably, the Veteran last worked in department store 
security management and prior to that he worked in private 
security.  These occupations do not typically involve heavy 
lifting.  

The Board considered the benefit of the doubt doctrine, but 
in this case the preponderance of the evidence is against the 
Veteran's claim. See, e.g., Gilbert       1 Vet. App. at 55 
(1990). Accordingly, TDIU is denied.


ORDER

An evaluation in excess of 40 percent for s/p radical 
prostatectomy for carcinoma of the prostate id denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.




____________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


